DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group II, claim 2, is acknowledged.  Election was made with traverse in the reply filed January 13, 2021.  Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of inventions that are patentably distinct from one another and including divergent subject matter that separates the inventions.  Such recognized divergent subject matter separating the inventions is a burden to examination.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following minor informalities: Paragraphs 0015, 0019, and 0023 each contain the typographical error “chord,” which should be amended to recite “cord.”  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following minor informalities:  Claim 2 includes the typographical error “within an inner cavity of gloving device chamber,” which should be amended to recite within an inner cavity of a gloving device chamber.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 20180289190 Avshalom et al. (Avshalom) in view of USPN 5,868,290 Green, Sr. et al. (Green).
Regarding claim 2, Avshalom discloses a method comprising:
detecting, by a detection sensor (62) mounted within an inner cavity of gloving device chamber (see Fig. 6; para. 0027), object data based on a presence of a glove within the inner para. 0027; sensor 62 detects the object data including the movement of the end of the fingers of glove 100 being moved forward);
triggering an activation a blower (not numbered) (paras. 0020-0023);
expanding a glove based on an air flow within the inner cavity generated by the blower (paras. 0020-0023);
triggering a deactivation switch that terminates the air flow (paras. 0026-0030); and 
constricting the glove around a hand based on the deactivation switch triggering (paras. 0026-0030; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when detection sensor 62 senses that glove 100 has been donned, it would trigger a deactivation switch deactivating glove inflating device 5, thereby causing glove 100 to deflate and constrict around the hand of a user).
Avshalom discloses a method that employs a blower to inflate glove 100 to facilitate donning glove 100.
Avshalom does not disclose a method that employs a vacuum motor to generate a vacuum pull force to facilitate donning glove 100.
However, Green teaches a method that employs a vacuum motor to generate a vacuum pull force to facilitate donning a glove (col. 3, lines 31-49; col. 6, lines 12-50).
Avshalom and Green teach analogous inventions in the field of glove donning devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Avshalom to employ a vacuum motor to generate a vacuum pull force to facilitate donning a glove as taught by Green because Green teaches that this configuration is known in the art and allow a user to check for any voids or defects in the glove, preventing the user from inadvertently donning a defective glove (col. 3, lines 31-49; col. 6, lines 12-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/            Examiner, Art Unit 3732